DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter

Claims 1-4, 6-11, 13, 14, and 16-21 are allowable over the prior art of record.

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2022/0174735 A1) discloses grant based PUSCH transmission and configured grant based PUSCH transmission in NR systems operating on unlicensed spectrum.
Noh et al. (US 2021/0050976 A1) discloses method and apparatus for reporting CSI in wireless communications system.
Li et al. (US 2021/0007149 A1) discloses grant based PUSCH transmission and configured grant based PUSCH transmission in NR systems operating in unlicensed spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
17 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465